DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
evaluation device in claims 12, 18, and 28.
synchronization device in claims 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note that while the “evaluation device” is shown in the figures Ref 50 however in the TOF range finding area is a computer-implemented component that performs time measurement evaluation of signals and records measured values is included in the arguments however there is no mention to this structure in the disclosure.
The synchronization device is described vaguely and has no inherent structure associated with it in the art.  
The figures point to different components in different figures.  In figure 1 Ref 80 appears to point to a support structure that supports both the evaluation device and the sensor chip Ref 41.  In figure 2-3 Ref 80 appears to point to part of the evaluation device.  These figures do point to some structure however that structure changes between figures and lends no consistent support to a component.  
When looking to the specification (specifically paragraphs 14, 34, and 44 as noted by the Applicant) there is no mention of specific structure, only mention what the synchronization device can do.  In the remarks the Applicant points out that “one skilled in the art would readily understand the necessary structure needed to provide a synchronization device that performs those functions” and the “unspecified structure is therefore implicitly or inherently described in the specification”.  However one skilled in the art looking at the supporting disclosure, including both the figures and the drawings would not understand how the Ref numeral 80 in figures 1 and 2-3 can function as a synchronization device.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a synchronization device.  This renders the claim indefinite because under BRI the synchronization device cannot be defined by structure only what the synchronization device can do.  The disclosure lends no support to specific structure and it is unclear what is performing the synchronization.  
For purposes of claim examination this will be interpreted as a computer-implemented synchronizer including a shared clock.  

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 19, 21, 22, 23, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammes (20150285912).
Hammes discloses a sensor for monitoring a monitoring area (Fig. 1, 2: 10; 740) comprising:

a transmitter for transmitting radiation into the monitoring area for reflection at an object in the monitoring area (Fig. 1, 2: light transmitter 12; {40);
a test transmitter for transmitting a test signal comprising radiation (Fig. 1, 2: test light transmitter 38; 744);
a receiver for receiving the radiation of the transmitter that is reflected at the object or the radiation of the test transmitter (Fig. 1, 2: light receiver 26; paragraph 44 note that the light receiver 26 receives both the light signal 40 from the test transmitter and 22 from the scene); and
an evaluation device for ascertaining a distance value on the basis of the delay in the transit time or the phase of a modulation between the transmitted and received radiation of the sensor (paragraph 42),
wherein the sensor further comprises a memory for storing an expectation value for the expected distance value of the received test signal (paragraph 26-27, 54), and a comparison device for comparing a distance value on the basis of the received test signal with the expectation value and for outputting a safety signal on the basis of the comparison (Fig. 1, 2: evaluation unit 34; paragraph 52, 54).
wherein the expectation value is ascertained by means of a single or repeated reception of radiation from the test transmitter (see paragraph 28).    
Referring to claim 13, Hammes discloses The sensor according to claim 12, wherein the test transmitter is arranged for irradiating the receiver over an invariable distance, or for irradiation by means of invariable reflection (paragraph 20, 65-68).

Referring to claim 21, Hammes discloses The sensor according to claim 12, wherein the sensor is designed for activating the test transmitter instead of the transmitter by means of an activation signal for independently, periodically activating the test transmitter (Fig. 4; 20, 22, 24, 71-72 note the periodic nature of the test transmission e.g. as shown in fig. 4).
Referring to claim 22, Hammes discloses The sensor according to claim 12, wherein the sensor is designed for monitoring the opening area or a surrounding area of a door or gate (Fig. 1, 2: monitored zone 20; (5, 43 also "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). Therefore the intended manner of using the device does not differentiate the claim from Hammes because as shown above, the structure is disclosed by Hammes.)

Referring to claim 23,  Hammes discloses The sensor according to claim 13, wherein the test transmitter is arranged for directly irradiating the receiver (Fig. 1, 2: test light signal 40 944 “A test light transmitter 38 is provided for this purpose which can irradiate a test light signal 40 directly into the light receiver 26”).

Referring to claim 24, Hammes discloses The sensor according to claim 13, wherein the test transmitter is arranged for irradiating the receiver by means of reflection at one or more surfaces inside the housing of the sensor (Fig. 1, 2: test light signal 40; 944 “A test light transmitter 38 is provided for this purpose which can iradiate a test light signal 40 directly into the light receiver 26 or, as shown in FIG. 1, after reflection at the deflection unit 18”).

Referring to claim 28, Hammes discloses The sensor according to claim 19, wherein the expectation value is ascertained by the evaluation device, and corresponds to a value or a function of multiple values of the evaluation device on reception of one or more test signals by the receiver ({[6, 27, 44, 73, 78).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14, 15, 16, 17, 18, 20, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A 1 (Hammes) in view of US20130120565A1 (Wilks).

Referring to claim 14, While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the radiation of the transmitter and/or of the test transmitter is modulated (Wilks (15, 18-21).

It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in {2 thereby motivating the use of it, and further dong so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference.

Referring to claim 15, While not explicitly, Hammes teaches The sensor according to claim 12, wherein the sensor further comprises a synchronization device for synchronization between the transmitter and/or the test transmitter, on the one hand, and the receiver, on the other hand (Hammes Fig. 1; (28, 40-46),
While Hammes not explicitly disclosing modulation, Hammes in view of Wilks teaches which device synchronizes the modulation and/or a pattern of the modulation and/or another pattern of the radiation of the transmitter and/or of the test transmitter with the receiver or synchronizes it/them with a particular time delay (Wilks (15, 18-21, 50-51).

It would be obvious to one of ordinary skill in the art that the transmitter and the receivers as taught by Hammes must be synchronized with each other, for example with respect to signal timing or pulse pattern for measuring the time of flight, in order for the measurement to work properly, therefore Hammes necessarily includes a system for synchronization as claimed. Likewise it is clear and obvious that there is also synchronization between the test transmitter and the receiver for the system to be operational, for example to prevent the test transmitter during of the actual measuring operation.
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in {2 thereby motivating the use of it, and further domg so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference and it is known and obvious that the transmitter and receiver need to by synchronized with respect to timing and signal modulation or pattern in order to perform correct measurement.

Referring to claim 16, Hammes in view of Wilks teaches The sensor according to claim 15, wherein the synchronization device transfers a synchronization trigger to the test transmitter later than the receiver by a time delay (Hammes 121-22, 81; Fig. 4 note for example the time offset from the light signal, also note that the trigger time of the test signal may be within a given time window hence delayed, therefore the test signal in the received signal may be detected offset to the actual measuring light signal).

Referring to claim 17, While Hammes does not explicitly disclosing, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the receiver is designed as a receiver matrix with receiver matrix elements for receiving individual image element points (Wilks 738, 52, 64) for recording a 3D image (Wilks {3, 38, 81).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver as taught by Wilks because dong so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels may provide for more accurate detection for example by making “it possible to additionally monitor whether all of the pixels have been read out correctly” as motivated by Wilks in (52.

Referring to claim 18, While Hammes does not explicitly disclosing, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the receiver is in the form of a receiver matrix (Wilks (38, 52, 64) and wherein the evaluation device is designed to ascertain a value for individual or all receiver elements or in each case groups of receiver elements (Wilks 52, 64 e.g. “the photosensor is not illuminated uniformly, but rather in an irregular manner so that essentially different information, for example, a different brightness value, is measured for each pixel. Such an approach makes it possible to additionally monitor whether all of the pixels have been read out correctly”) to ascertain a 3D image (Wilks (3, 38, 81).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver as taught by Wilks because doing so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels may provide for more accurate detection for example by making “it possible to additionally monitor whether all of the pixels have been read out correctly” as motivated by Wilks in 52.
Referring to claim 20, While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 12, wherein the expectation value has a minimum value and a maximum value or a mean value with a difference value, and has single values for some or each or groups of receiver matrix elements (Wilks (52, 76), and represents the shape of a plane or of a section of space that is bounded by two surfaces or planes (Wilks (775-78, note that {3 teaches that the time- of-flight information gathering in Wilks is a three dimensional information gathering).
It would have been obvious to one of ordinary skill in the art to modify Hammes to include multiple pixels in the receiver and to detect a three dimensional image as taught by Wilks because doing so would be modifying a similar detector in a similar optical detection device in the same way and using multiple pixels to detect three dimensional images may provide for more accurate detection.

Referring to claim 25, While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is intensity modulated (Wilks §39 “the light source 12 emits an amplitude-modulated signal’).
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in {2 thereby motivating the use of it, and further domg so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference.

Referring to claim 26, While Hammes does not make explicit, Hammes in view of Wilks teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is modulated with 20 MHz (Wilks 740 “the modulator 30 or the signal transmitter generates a periodically modulated signal packet having a length of a few microseconds to a few milliseconds and preferably having a frequency within the megahertz range”).
It would have been obvious to one of ordinary skill in the art to combine Hammes with Wilks by using the modulated light as taught by Wilks in the system of Hammes because Hammes teachings the possibility of using modulated light in {2 thereby motivating the use of it, and further domg so would be applying a well-known concept of using modulated light in optical detection systems which may provide more resiliency to interference. Further, absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as the modulation frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art Jn re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, such as modulation frequency, involves only routine skill in the art. Jn re Boesch, 617 F.2d 272, 205 USPQ 215.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US$20150285912A1 (Hammes) in view of US20130120565A1 (Wilks) further in view of US20160041264A1 (Dielacher).

Referring to claim 27, While Hammes does not make explicit, Hammes in view of Wilks further in view of Dielacher teaches The sensor according to claim 14, wherein the radiation of the transmitter and/or of the test transmitter is modulated with an IR radiation (Dielacher {29-30 “The modulated EM wave signal 106 may include or be an infra-red electromagnetic wave signal (e.g. infra-red light), for example.”).
It would have been obvious to one of ordinary skill in the art to modify Hammes in view of Wilks to use IR signal because doing so would be applying a known method as used by similar optical detection devices to use IR signal in modulation, and it may provide more resilient and comprehensive detecting by using infra-red frequency range particularly in low light situation.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150285912A1 (Hammes) in view of US20130301030A1 (Hulm).

Referring to claim 29, While Hammes does not explicitly disclose, Hammes in view of Hulm teaches The sensor according to claim 28, wherein the expectation value is an average of said multiple values (Hulm (8, 18, 82, 83).

It would have been obvious to one of ordinary skill in the art to modify Hammes to include averaging of multiple values for the expectation value as for example taught by Hulm to average multiple values, because doing so may increase the accuracy of the system and may reduce impact of error on one value.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US$20150285912A1 (Hammes).
Referring to claim 30, While not explicitly, Hammes teaches The sensor according to claim 21, wherein the test transmitter is activated every 100 milliseconds (Fig. 4; (20, 22, 24, 71-72 note the periodic nature of the test transmission e.g. as shown in fig. 4).
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as selecting 100 milliseconds between activations of the test signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art Jn re Aller, 105 USPQ 233, and it has been held that discovering an optimum value, such as the 100 ms trigger time period, of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.
Pertaining to the arguments related to 112(1) and 112(2) in relation to claims 12-30 specifically claims 12, 15, 16, 18, and 28.  The Applicant submits that one of ordinary skill in the art would know what the “evaluation device” and “synchronization device” is based on the function these devices perform as laid out in the specification.  The fact is the disclosure still fails to support any structure that would perform as the “synchronization device” 
Pertaining to the “evaluation device” the Applicant argues that the structure is a computer implemented component that recodes measured values and generates an expected value based on the measured value.  The Applicant proceeds to cite paragraphs and figures that provide no specific structure supporting this computer implemented component.  The Applicant includes limitations drawn to the inventive concept (the testing of the range finding device) that the evaluation device is integral to the operation (see claims 18 and 28 as well as independent claim 12).  
Pertaining to “synchronization device” performs functions that allow the test transmitter and the receiver to communicate during testing.  The inventive concept of the device is to test the operation of the rangefinder and there is no disclosed structure the performs this function   
Responding to the argument that Hammes fails to show wherein the expectation value is ascertained by means of a single or repeated reception of the radiation from the test transmitter:  There is no specific structure involved with where the expectation value comes from.  The structure as disclosed by Hammes is capable of storing the expectation value that is derived from previous readings and the Applicant makes no argument pertaining to how the device of Hammes is incapable of retrieving the expectation value from memory of previous measurements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645